Hawes, Justice.
Carl Leonard plead guilty to a charge of murder, and a life sentence having been imposed upon him, he appeals to this court. Upon careful examination of the transcript of the proceedings, it is clear that the plea of guilty was entered only after the appellant had been fully advised of his rights to a trial by jury, that the plea was entered by him freely and voluntarily in open court in the presence of his attorney who was advising him and after he had been carefully examined by the court as to his understanding of his rights. Before sentencing the accused, the trial court received sworn testimony of several witnesses, which it is sufficient to say clearly and convincingly established that the accused had brutally taken the life of one Bessie Dennard by striking her over the head with a bottle and slashing her body with a razor blade more than 25 times. No error of law appears.

Judgment affirmed.


All the Justices concur.

Willie Wright, pro se.